Exhibit 10.13
 
 AMENDMENT NO. 1 –
ASSET PURCHASE AGREEMENT


Amendment No. 1, dated as of August 1, 2008 (“Amendment”), to the Asset Purchase
Agreement, dated May 15, 2008 (the “Original Agreement” and, as amended hereby,
the “Agreement”) by and between BPA ASSOCIATES, LLC, a Massachusetts  limited
liability company having an address at 208 Common Street, Watertown,
Massachusetts 02172 (“Seller”) and SAHARA MEDIA INC., a Delaware Corporation,
with offices at 75 Franklin Street, 2nd Floor, New York, New York 10013
(“Purchaser”). Capitalized terms used but not defined herein have the meanings
given to them in the Original Agreement.


R E C I T A L S:


WHEREAS, pursuant to a letter of intent by and between Purchaser and Mac
Filmworks, Inc. (“Mac Filmworks”), Mac Filmworks has expressed its intent to
acquire all of the issued and outstanding capital stock of Purchaser (the
“Reorganization”);


WHEREAS, Purchaser has not yet assumed ownership of the Database;


WHEREAS, concurrently with the consummation of the Reorganization, the Purchaser
wishes to complete the purchase of the Database;


WHEREAS, concurrently with the consummation of the Reorganization, the Seller
wishes to sell the Database to the Purchaser;


WHEREAS, in order to more accurately describe their intentions, the Purchaser
and the Seller wish to amend the Original Agreement on the terms set forth
herein.


NOW THEREFORE, the parties agree as follows:


SECTION 1. AMENDMENTS


Section 1.2 Amendment to Section 2 of the Original Agreement. Section 2 of the
Original Agreement (Purchase Price Allocation) is hereby amended and restated in
its entirety as follows:
 
“2 Purchase Price and Allocation” In consideration for the sale, assignment,
transfer and delivery as well as for the pledging of the Assets as collateral
for Purchaser’s bridge financing, Purchaser shall pay to Seller’s order, in
certified funds, cashier’s check or money order, the aggregate amount of Eight
Hundred Twenty Five Thousand Dollars ($825,000) and One Million Four Hundred
Twenty Five Thousand (1,425,000) founder shares at $.00001 par value, of which
350,000 shall include piggy back registration rights (the “Purchase
Price”).  The Purchase Price shall be payable as follows:
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
$50,000 (which is being paid in consideration of the Seller’s pledging the
Assets in connection with the sale by the Purchaser of a debenture having an
original principal balance of $500,000) upon achieving Bridge Financing which
shall occur on or before July 1, 2008;
 
$775,000 and 1.425 Million founder shares, of which 350,000 shall include piggy
back registration rights, concurrently with the consummation of the
Reorganization;
 
Section1.3 Amendment to Section 3 of the Original Agreement.  Section 3 of the
Original Agreement (“Closing”) is hereby amended and restated in its entirety as
follows:
 
3.  Closing The Closing shall occur at the Office of Purchase’s counsel on a day
and time that is mutually agreed to by the Purchaser and Seller which day shall
be on or about the date of consummation of the Reorganization, but not before
payment in full of the debenture in an original principal amount of $500,000
from Purchaser to John Thomas Bridge & Opportunity Fund, dated July 1, 2008.
 


 
SECTION 2. MISCELLANEOUS


Section 2.1  Prior Agreements.  This Amendment shall completely and fully
supersede all other and prior agreements and correspondence (both written and
oral) by and between Purchaser and Seller concerning the subject matter of this
Amendment.  Except as expressly amended hereby, the Original Agreement shall
remain in full force and effect. Without limiting the generality of the
foregoing it is hereby agreed that the certain Bill of Sale, Assignment and
Transfer of Assets, dated July 10, 2008, executed by BPA Associates is hereby
deemed to be void and of no force or effect.


Section 2.2  Counterparts.  This Amendment may be executed in any number of
counterparts, with the same effect as if all the signatures on such counterparts
appeared on one document.  Each such counterpart shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument.


Section 2.3  Amendments.  This Amendment may not be amended, waived, modified,
supplemented or terminated in any manner whatsoever except by a written
instrument signed by Seller and Purchaser.


Section 2.4  Binding on Successors.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
 
 
2

--------------------------------------------------------------------------------

 

 
Section 2.5  Invalidity.  Any provision of this Amendment that may be determined
by a court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 2.6  Section or Paragraph Headings.  Section and paragraph headings used
herein are for convenience only and shall not be construed as part of this
Amendment.


Section 2.7  Governing Law.  This Amendment shall be construed in accordance
with, and shall be governed by, the laws of the State of New York.


Section 2.8  Construction.  The language in all parts of this Amendment and the
other Original Agreement shall be construed as a whole according to its fair
meaning.




[SIGNATURE  PAGE FOLLOWS]
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the day
and year first above written.
 

  BPA ASSOCIATES          
 
By:
/s/ Bertha Anderson, Member                          

  SAHARA MEDIA INC.          
 
By:
/s/ Philmore Anderson IV, Principal                          





 
 
4